Citation Nr: 1146831	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-14 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, claimed as secondary to exposure to ionizing radiation. 

2.  Entitlement to service connection for degenerative bone disease, claimed as secondary to exposure to ionizing radiation. 

3.  Entitlement to service connection for a psychiatric disorder, including as secondary to exposure to ionizing radiation. 


REPRESENTATION

Veteran represented by:	Douglas J. Rosinski, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs Regional Office in Jackson, Mississippi.  In a November 2010 decision, the Board denied the Veteran's service connection claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted an August 2011 Joint Motion for Remand and remanded the matter for proceedings consistent with the Joint Motion which included vacating the November 2010 Board decision. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In its August 2011 Joint Motion for Remand, the parties indicated that the Board erred when it based its decision on the radiation estimate of 0.6 rem.  The parties observed that the dose estimate was cited in the September 10, 2007, Memorandum from the Chief Public Health and Environmental Hazards Officer to the Director of VA's Compensation and Pension which improperly relied upon a Defense Nuclear Agency report, "The Radiological Cleanup of Enewetak Atoll."  The parties argue that since this report is not record and was not made available to the Veteran, the Board's reliance on the findings in the report was legal error.  On remand, the Defense Nuclear Agency's report, "The Radiological Cleanup of Enewetak Atoll," must be obtained and associated with the claims folder with a copy sent to the Veteran and his attorney.  Thereafter, a new opinion must be obtained based on the associated report. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain a hard copy of the Defense Nuclear Agency's report "The Radiological Cleanup of Enewetak Atoll" and associate it with the claims folder.  Send a copy of the report to the Veteran and his attorney. 

2. Forward the claims folder, to include the hard copy of the Defense Nuclear Agency's report "The Radiological Cleanup of Enewetak Atoll"  to the Under Secretary for Health to prepare a dose estimate, to the extent feasible, based on available methodologies. 

3. Once the Under Secretary of Health has completed his dose estimate, the claims file should be forwarded to the Chief Public Health and Environmental Hazard Officer or other suitably qualified expert for a medical opinion as to whether based on all the evidence of record, including the dose estimates provided as a result of this remand, the Veteran's thyroid disorder, 
degenerative bone disease, and/or a psychiatric disorder
was at least as likely as not (fifty percent or greater) the result of exposure to ionizing radiation in service. 

4. When the development requested has been completed, and the Regional Office has ensured compliance with the requested actions, this case should again be reviewed by the Regional Office on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



